                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE: Lion Air Flight JT 610 Crash                    Lead Case No. 18-cv-07686

 This document relates to
 Case Nos. 19-cv-2982, 19-cv-2979, 19-cv-               Hon. Thomas M. Durkin
 2987, 19-cv-2980, 19-cv-5214, 19-cv-5215


                               DECLARATION OF ARI J. SCHARG

          I, Ari J. Scharg, hereby declare and state as follows:

          1.     I am a partner at the law firm Edelson PC and a member of the general bar of this

Court. The statements contained in this declaration are made pursuant to my personal

knowledge. I submit this declaration in support of Edelson PC’s motion for a rule to show cause

as to Girardi Keese.

          2.     In accordance with the co-counsel arrangement with Los Angeles-based Girardi

Keese, I, in consultation with Girardi Keese attorneys, handled certain day-to-day litigation

matters and proceedings before this Court on behalf of the plaintiffs in Case Nos. 19-cv-2982,

19-cv-2979, 19-cv-2987, 19-cv-2980, 19-cv-5214, and 19-cv-5215.

          3.     Based on the information available to me at this time, I am concerned that Girardi

Keese received our clients’ settlement funds from Boeing but failed to transmit them to the bank

in Indonesia for the clients’ benefit, as required by the Court’s orders.

          4.     I have reviewed Edelson PC’s motion for a rule to show cause. The statements in

paragraphs 5-13 and 24-26 of that motion are true and correct to the best of my knowledge and

belief.

          I declare under penalty of perjury that the foregoing is true and correct.




                                                    1
Executed this 2nd day of December 2020 in the State of Illinois.


s/ Ari J. Scharg




                                               2
